DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/15/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
 
Claim Status
Claims 1-3, 5, 7, 9, and 11-20 stand rejected. Claims 4, 6, 8, and 10 are cancelled. Claim 21 is newly added. Claims 1-3, 5, 7, 9, and 11-21 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 6/15/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections has been withdrawn. 

Applicant’s arguments, see Arguments/Remarks, filed 6/15/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 7, 9, and 11-20 under 103(a) have been fully considered and are persuasive.  Therefore, Applicant’s amendments to the claims.

Response to Amendment
Specification
Applicant’s original disclosure fails to provide sufficient support for the claimed “precursor hydrolyzes in situ to form the inorganic nanoparticle during the contacting”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 10-11 and claim 14 line 11 recites “precursor hydrolyzes in situ to form the inorganic nanoparticle during the contacting” and claim 21 line 7 recites “precursor hydrolyzes in situ to form the inorganic nanoparticle during the immersion”. However, the original disclosure fails to provide sufficient written description that indicates the precursor hydrolyzes in situ. Applicant points to Pr. 133/135 as support for the newly added claim limitations, however Pr. 133 indicates that fSiO2 precursor solution (TEOS/PFTS) 
Thus, Applicant’s cited passages above (Pr. 133, 135) do not indicate that the precursor is hydrolyzing in situ, but rather indicating how the precursor is formed and utilized in the example approaches.
Dependent claims are rejected for their dependency on rejected claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (2015/0151984) – an organic/inorganic membrane using dispersed nanoparticles from an ammonium group.
NPL Cunha (Preparation and characterization of novel highly omniphobic cellulose fibers organic–inorganic hybrid materials) – organic-inorganic hybrid materials, however modifies these using TEOS OR PFTS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONOVAN C BUI-HUYNH/
Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779